          Case 2:19-cv-02142-WBS-EFB Document 121 Filed 05/27/20 Page 1 of 4


 1 RICHARD M. FRANK (SBN 63482)
   Professor of Environmental Practice
 2 SCHOOL OF LAW
   UNIVERSITY OF CALIFORNIA
 3 400 Mrak Hall Drive
   Davis, CA 95616
 4 Telephone: (916) 217-1292
   Facsimile: (530) 752-4704
 5 Email: rmfrank@ucdavis.edu

 6
   Attorney for Amici Curiae Professors
 7 of Foreign Relations Law

 8
                                   UNITED STATES DISTRICT COURT
 9

10                                EASTERN DISTRICT OF CALIFORNIA
                                      SACRAMENTO DIVISION
11

12   UNITED STATES OF AMERICA,                             Case No. 2:19-cv-02142-WBS-EFB

13                 Plaintiff,
                                                           PROFESSORS OF FOREIGN RELATIONS
     v.                                                    LAW’S NOTICE OF MOTION AND
14
                                                           MOTION REQUESTING LEAVE TO FILE
15   THE STATE OF CALIFORNIA; GAVIN                        AMICI CURIAE BRIEF; MEMORANDUM OF
     C. NEWSOM, in his official capacity as                POINTS AND AUTHORITIES IN SUPPORT
16   Governor of the State of California; THE              THEREOF; AND ORDER GRANTING
     CALIFORNIA AIR RESOURCES BOARD;                       MOTION FOR LEAVE TO FILE AMICI
17   MARY D. NICHOLS, in her official                      CURIAE BRIEF OF PROFESSORS OF
                                                           FOREIGN RELATIONS LAW
     capacities as Chair of the California Air
18   Resources Board and as Vice Chair and a
19   board member of the Western Climate                   Judge:       Hon. William B. Shubb
     Initiative, Inc.; WESTERN
20   CLIMATE INITIATIVE, INC.; JARED                       Date:      June 29, 2020
     BLUMENFELD, in his official capacities as             Time:      1:30 p.m.
21                                                         Courtroom: 5 (14th Floor)
     Secretary for Environmental Protection and as a
     board member of the Western Climate
22   Initiative, Inc.,                                     Action Filed: October 23, 2019
23                     Defendants.

24

25

26
27

28

                                                       1
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
          Case 2:19-cv-02142-WBS-EFB Document 121 Filed 05/27/20 Page 2 of 4


 1                                 NOTICE OF MOTION AND MOTION

 2          The Professors of Foreign Relations Law identified in the appendix to the accompanying,

 3 proposed Amici Curiae brief respectfully move the Court for leave to file that Amici Curiae brief in

 4 support of the second cross-motion for summary judgment of Defendants State of California, et al. The

 5 motion is based on this Notice, the Memorandum of Points and Authorities, and the Amici Curiae brief.

 6          Amici join the Stipulation and Proposed Order to Shorten Time for Hearing of Motions of

 7 Proposed Amici for Leave to File Briefs as Amici Curiae that is being filed by the State of Oregon.

 8                         MEMORANDUM OF POINTS AND AUTHORITIES

 9          This Court may permit a non-party to participate as amicus curiae if it has “unique information

10 or perspective” on an issue raised by the parties, or if such an issue “has potential ramifications beyond

11 the parties….” NGV Gaming Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061 (N.D.

12 Cal. 2005).

13           The extent, if any, to which an amicus curiae should be permitted to participate in a

14 pending action is solely within the broad discretion of the district court. Pennsylvania

15 Environmental Defense Foundation v. Bellefonte Borough, 718 F. Supp. 431, 434 (M.D. Pa.

16 1989); United States v. Gotti, 775 F. Supp. 1157, 1158 (E.D.N.Y. 1991); Leigh v. Engle, 535 F.

17 Supp. 418, 420 (N.D. Ill. 1982). A court may grant leave to appear as an amicus if the information

18 offered is “timely and useful.” Yip v. Pagano, 606 F. Supp. 1566, 1568 (D.N.J. 1985), aff’d mem.,

19 782 F.2d 1033 (3rd Cir.), cert. denied, 476 U.S. 1141 (1986). Absent a statute to the contrary, no

20 distinction is made between the request of a private person for leave to appear as amicus curiae,

21 and one by an agent of the government. Leigh, 535 F. Supp. at 420.

22           An amicus, of course, is not a party to the litigation and participates only to assist the

23 Court. Nevertheless, “by the nature of things an amicus is not normally impartial.” Gotti, 755 F.

24 Supp. at 1158 (quoting Strasser v. Doorley, 432 F.2d 567 (1st Cir. 1970)). While the partiality of

25 an amicus is a factor to consider in deciding whether to allow participation, “there is no rule …

26 that amici must be totally disinterested.” Concerned Area Residents for the Environment v.
27 Southview Farm, 834 F. Supp. 1410, 1413 (W.D.N.Y. 1993) (quoting Hoptowit v Ray, 682 F.2d

28 1237, 1260 (9th Cir. 1982)).

                                                        2
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
          Case 2:19-cv-02142-WBS-EFB Document 121 Filed 05/27/20 Page 3 of 4


 1           District courts frequently welcome amicus briefs from non-parties concerning legal issues

 2 that have potential ramifications beyond the parties directly involved or if the amicus has “unique

 3 information or perspective that can help the court beyond the help that the lawyers for the parties

 4 are able to provide.” Cobell v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003) (quoting Ryan v.

 5 Commodity Futures Trading Comm’n, 125 F.3d 1062, 1064 (7th Cir. 1997)).

 6          The amici Professors of Foreign Relations Law identified individually in the appendix to the

 7 accompanying, proposed Amici Curiae brief teach and pursue scholarship at numerous law schools

 8 throughout the United States. Individually and collectively, they possess deep and longstanding

 9 expertise in the field of foreign relations law, including the various doctrines of foreign affairs

10 preemption that govern the cross-motions for summary judgment in this case.

11          Proposed amici respectfully suggest that the information and analysis contained in the attached

12 Amici Curiae brief may assist the Court in its deliberations in this case.

13          WHEREFORE, the identified Professors of Foreign Relations Law move for an order granting

14 leave to file their Amici Curiae brief.
                                                          Respectfully submitted,
15

16 Dated: May 26, 2020                                    /s/ Richard M. Frank
                                                          Richard M. Frank
17
                                                          Attorney for Amici Curiae Professors of
18                                                        Foreign Relations Law
19

20

21

22

23

24

25

26
27

28

                                                         3
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
          Case 2:19-cv-02142-WBS-EFB Document 121 Filed 05/27/20 Page 4 of 4


 1                                                   ORDER

 2          On May 26, 2020, Professors of Foreign Relations Law filed a “Motion for Leave to File Amici
 3 Curiae Brief” in this case. After considering the Motion and responses by the parties, the Court grants

 4 the Motion, orders the Amici Curiae brief to be filed, and will consider that brief in its deliberation in

 5 this case.

 6          IT IS SO ORDERED.
 7

 8 Dated: May 27, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         4
     No. 2:19-cv-02142-WBS-EFB
     NOTICE OF MOTION AND MOTION REQUESTING LEAVE TO FILE AMICI CURIAE BRIEF
